Cite as 2015 Ark. 281

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-11-813

DEONDRAE R. SIMS                                    Opinion Delivered June   18, 2015
                               PETITIONER
                                                    PRO SE PETITION TO REINVEST
V.                                                  JURISDICTION IN THE CIRCUIT
                                                    COURT TO CONSIDER A PETITION
                                                    FOR WRIT OF ERROR CORAM NOBIS
STATE OF ARKANSAS                                   [JEFFERSON COUNTY CIRCUIT
                             RESPONDENT             COURT, NO. 35CR-09-556]

                                                    HONORABLE JODI RAINES DENNIS,
                                                    JUDGE

                                                    PETITION DENIED.


                                          PER CURIAM


       In 2011, petitioner Deondrae R. Sims was convicted in the Jefferson County Circuit

Court of first-degree murder and committing a terroristic act and was sentenced to an aggregate

term of 360 months’ imprisonment. The Arkansas Court of Appeals affirmed. Sims v. State,

2012 Ark. App. 472.

       Now before us is Sims’s pro se petition to reinvest jurisdiction in the circuit court to

consider a petition for writ of error coram nobis.1 A petition for leave to proceed in the circuit

court is necessary because the circuit court can entertain a petition for writ of error coram nobis

after a judgment has been affirmed on appeal only after we grant permission. Echols v. State, 354
Ark. 414, 125 S.W.3d 153 (2003). This court will grant such permission only when it appears

the proposed attack on the judgment is meritorious. Id. In making such a determination, we

       1
       The petition is assigned the same docket number as the direct appeal from the judgment
of conviction.
                                        Cite as 2015 Ark. 281

look to the reasonableness of the allegations of the petition and to the existence of the

probability of the truth thereof. Id.

       A writ of error coram nobis is an extraordinarily rare remedy more known for its denial

than its approval. Id. The writ is allowed only under compelling circumstances to achieve justice

and to address errors of the most fundamental nature. Id. We have held that a writ of error

coram nobis is available to address certain errors that are found in one of four categories:

insanity at the time of trial, a coerced guilty plea, material evidence withheld by the prosecutor,

or a third-party confession to the crime during the time between conviction and appeal. Id. The

function of the writ is to secure relief from a judgment rendered while there existed some fact

that would have prevented its rendition if it had been known to the circuit court and which,

through no negligence or fault of the defendant, was not brought forward before rendition of

judgment. Nelson v. State, 2014 Ark. 91, 431 S.W.3d 852. Coram-nobis proceedings are attended

by a strong presumption that the judgment of conviction is valid. Id.

       Sims argues that jurisdiction should be reinvested in the circuit court to consider a coram-

nobis petition on the grounds that a miscarriage of justice has resulted because he was not

afforded postconviction counsel to assist him in raising claims of ineffective assistance of trial

counsel. Specifically, Sims asserts that the writ is available, or should be made available, to “fill

the void” where postconviction counsel is not guaranteed in proceedings that are held pursuant

to Arkansas Rule of Criminal Procedure 37.1. It is well-settled that claims of ineffective

assistance of counsel are not cognizable in error-coram-nobis proceedings. State v. Tejeda-Acosta,

2013 Ark. 217, 427 S.W.3d 673. Such claims are brought pursuant to Rule 37.1, and error-



                                                 2
                                      Cite as 2015 Ark. 281

coram nobis proceedings are not a substitute for proceedings under Rule 37.1. Id.

       Sims cites Trevino v. Thaler, 133 S. Ct. 1911 (2013) and Sasser v. Hobbs, 735 F.3d 833 (8th

Cir. 2013) in support of his contention that grounds for the writ should be expanded to include

ineffective-assistance claims. Specifically, Sims asserts that Trevino and Sasser stand for the

proposition that Arkansas’s postconviction procedural process does not provide a meaningful

review of ineffective-assistance-of-counsel claims. While we are mindful of the holdings in

Trevino and Sasser, neither requires this court to expand the scope of a coram-nobis proceeding

to permit a collateral challenge to a judgment of conviction that would otherwise be brought

pursuant to Rule 37.1. Jarrett v. State, 2014 Ark. 272 (per curiam).

       Because Sims has not stated a claim cognizable in a coram-nobis proceeding, we decline

to reinvest jurisdiction in the circuit court to consider a coram-nobis petition.2

       Petition denied.




       2
       Because it is clear from the petition that Sims failed to state any ground for relief
cognizable in a proceeding for coram-nobis relief, we need not consider his assertion that he
proceeded with due diligence in making application for relief. Nelson, 2014 Ark. 91, 431 S.W.3d
852.

                                                3